Citation Nr: 1746477	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder, anxiety disorder, and dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to November 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that in connection with his appeal, the Veteran requested and was scheduled for a Travel Board hearing before a Veterans Law Judge, to be held in May 2015.  Prior to the hearing, however, the Veteran cancelled his hearing request.  Having received no further hearing request from the Veteran or his representative, the Board will proceed with consideration of the appeal based on the evidence of record.

In February 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As set forth in more detail below, a review of the available record, including both the Veteran's Virtual VA file and his VBMS file, shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's February 2017 remand instructions, the Veteran was scheduled for a VA medical examination for the purpose of obtaining a clarifying opinion regarding the nature and etiology of his psychiatric disorder.  

Although the Veteran's address of record is in Massachusetts, according to the April 2017 Supplemental Statement of the Case, he was scheduled for a VA medical examination at the New Orleans VA Medical Center (VAMC), "as this was presumed to be your current address at the time, based on your latest correspondence."  The RO indicated that they subsequently received notification that the Veteran failed to report for the examination without explanation.  

The Board, however, is unable to locate any communication from the Veteran in the record on appeal which indicates that his address has been anything other than Massachusetts.  Moreover, a copy of the notification letter to the Veteran of the examination is not of record, making it unclear whether notification of the examination was sent to his official address of record.  

Ordinarily, if a Veteran, without good cause, fails to report for a VA medical examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).

In this case, however, it is unclear whether the Veteran was properly scheduled for and notified of the examination.  In a September 2017 Post-Remand Brief, the Veteran's representative noted that VA had scheduled the Veteran for an examination in New Orleans, "when all correspondence demonstrated that the appellant lived in [Massachusetts]."  He argued that in light of the "scheduling debacle," VA had failed in its duty to assist by failing to provide an adequate medical examination.  

Given the foregoing, the Board finds that a remand is necessary schedule the Veteran for another VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination at the appropriate locale to determine the nature and etiology of any acquired psychiatric disorder.  Access to records in the Veteran's electronic VA claims files must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the record, the examiner should delineate all psychiatric disorders identified on examination.  For each identified psychiatric disorder, the examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent probability or higher) that such psychiatric disorder had its onset during service, or is otherwise causally related to active service or any incident therein?  A complete rationale for any opinion expressed should be provided.  

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and any representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






